 In the Matter of AMERICAN FRANCE LINEet al.(SEAS SHIPPING COM-PANY, INC.)andINTERNATIONAL SEAMEN'S UNION Or AMERICACaseNo. R-157CERTIFICATION OF REPRESENTATIVESApril 13, 1938On July 16,1937, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections in the above-entitledcase.'The Direction of Elections directed that electionsby secret ballot be conducted among the unlicensed personnel em-ployed in the deck, engine, and stewards' departments, except wire-less and radio operators, chief electricians on electrically driven ships,and junior engineers who hold licenses, on the vessels operated outof Atlantic and Gulf ports by 52 named companies, including SeasShipping Company, Inc., New York City.By a Supplemental De-cision and Direction of Elections, issued September 17, 1937, similarelectionswere directed to be held in nine additional companies.2Supplemental or amended decisions have also been issued in this caseon August' 16, September 11, and November 10, 1937, dealing withvarious matters which need not be set forth in detail here 3Pursuant to these Decisions and Directions of Elections, an electionby secret ballot has been conducted under the direction and super-vision of Elinore Morehouse Herrick, the Regional Director for theSecond Region (New York City), on the vessels operated out ofAtlantic and Gulf ports by Seas Shipping Company, Inc. On March30, 1938, the Regional Director, acting pursuant to Article III, Sec-tion 9, of National Labor Relations Board Rules and Regulations-Series1,as amended, issued and duly served upon the parties anIntermediate Report on the election.No objections or exceptionsto the Intermediate Report have been filed by any of the parties.13 N L R B 64.2 3 N L. R. B. 8083 N. L. R. B. 74; 3 N. L. R. B 76; and 4 N L R B 112,respectively.559 560NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows :Total number eligibleto vote-------------------------------- 111Total number of ballots cast------------ .---------------------108Total number of votes in favor of International Seamen'sUnion of America, or its successor, affiliated with the Ameri-can Federation of Labor----------------------------------75Total number of votes in favor of National Maritime UnionofAmerica, affiliated with the Committee for IndustrialOrganization ---------------------------------------------24Total number of votes in favor of neither organization-----_--6Total number of blank ballots--------------------- ----------0Total number of void ballots --------------------------------3Total number of challenged ballots-------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Se-ries1, as amended,IT IS HEREBY CERTIFIEDthat International Seamen's Union ofAmerica, or its successor, affiliated with the American Federation ofLabor, has been selected by a majority of the unlicensed personnelemployed in the deck, engine, and stewards' departments, exceptwirelessand radio operators, chief electricians on electrically drivenships, and junior engineers who hold licenses, on the vessels operatedout of Atlantic and Gulf ports by Seas Shipping Company, Inc.,New York City, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, Inter-national Seamen's Union of America, or its successor, affiliated withthe American Federation of Labor, is the exclusive representativeof allsuch employees for the purposes of collective bargaining in..respect torates ofpay, wages, hours of employment, and other con-ditions ofemployment.